Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application incorporates by reference Appendix 1-Appendix 32 filed on December 6, 2019. All the material from the Appendix 1-Appendix 32 which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the Appendix 1-Appendix 32 which is not present in this application forms no part of the claimed design.

Appendix to the Specification
The appendix to the specification will be cancelled upon allowance and will not be included in the printed patent. It has been reviewed by the examiner and will remain part of the application file.

Information Disclosure Statement
The references listed on the Information Disclosure Statement received on August 9, 2021 which have been lined through have not been considered. The references which have been lined through were previous cited by the examiner and have not been considered in order to avoid redundancies.

Election/Acknowledgement
Election of Group 2 (Embodiment 2; Figures 13-24) was made without traverse per response dated July 2, 2021.

Group 1 (Embodiment 1; Figures 1-12) are withdrawn from further consideration by the applicant, 37 CFR 1.142(b), as being for a non-elected design. Figures 1-12 and corresponding figure descriptions have been canceled.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawing Objection

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawing Objections
Enlarged Views
The origin of the enlarged views shown in Figures 11 and 12 needs to be indicated in Figures 1 and 4, respectively. This enlarged views needs to be labeled with the numeral corresponding to the figure number of the enlarged view. 

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.

Replacement Drawings
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  

Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. 35 USC §132 and 37 CFR §1.121(f). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN T GINGRICH whose telephone number is (571)270-0218.  The examiner can normally be reached on 8:30 am - 4:30 pm. Examiner interviews are available via telephone, in-person, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN T GINGRICH/Primary Examiner, Art Unit 2921